CLD-146                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4547
                                       ___________

                              GERALD MAURICE KANE,
                                       Appellant

                                             v.

                    LINDA CARTISANO, In her Private Capacity;
                  WILLIAM C. MACKRIDES, In His Private Capacity
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-14-cv-05625)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 26, 2015

      Before: FUENTES, GREENAWAY, JR., AND VANASKIE, Circuit Judges


                               (Opinion filed: May 1, 2015)
                                       _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Gerald Maurice Kane filed suit against two Delaware County Common Pleas

Court judges for rulings they issued in Kane’s domestic relations case. Kane sought to

set aside the judges’ orders, recover compensatory and punitive damages, and to initiate

criminal charges against the judges.

       The District Court dismissed the complaint pursuant to its screening obligations

under 28 U.S.C. § 1915A. The District Court found that the judges had judicial

immunity and that Kane, a private citizen, could not initiate criminal charges against

them. Kane appealed.

       We have jurisdiction over Kane’s appeal pursuant to 28 U.S.C. § 1291 and

exercise plenary review over the District Court’s dismissal order. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       The District Court correctly found that the judges were immune from suit. “A

judicial officer in the performance of his duties has absolute immunity from suit and will

not be liable for his judicial acts.” Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006).

This holds true even if the action “was in error, was done maliciously, or was in excess of

his authority.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Whether an act is

“judicial” depends on “whether it is a function normally performed by a judge, and . . .

whether [the parties] dealt with the judge in his judicial capacity.” Id. at 362.




                                              2
       Kane complains that the judges held him in contempt and ordered him to complete

community service—actions the judges took as part of their judicial duties. Moreover,

Kane alleges no facts suggesting that the judges “acted in the absence of jurisdiction.”

Capogrosso v. Sup. Ct. of N.J., 588 F.3d 180, 182-84 (3d Cir. 2009) (affirming dismissal

of § 1983 claims against judges for their “alleged judicial misconduct in [the plaintiff]’s

state court cases”). Dismissal of Kane’s § 1983 claims against the judges was therefore

appropriate.

       The District Court was also correct that it cannot reward relief on Kane’s claim

seeking to initiate criminal charges against the judges. See Linda R.S. v. Richard D.,

410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another.”) Moreover, as it is clear that amendment of

the complaint would have been futile, the District Court was not required to grant Kane

leave to amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       For the foregoing reasons, we affirm the District Court’s judgment.




                                             3